Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156086(65)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  RITA KENDZIERSKI, BONNIE HAINES, GREG                                                                    Kurtis T. Wilder,
  DENNIS, LOUISE BERTOLINI, JOHN                                                                                       Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                     SC: 156086
  v                                                                  COA: 329576
                                                                     Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiffs-appellees to file a response
  to the amicus brief filed by the State Bar of Michigan Public Corporation Law Section,
  the Michigan Municipal League, the Michigan Association of Counties, and the
  Michigan Townships Association is GRANTED. The response submitted on September
  1, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk